DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2022 was filed after the mailing date of the Notice of Allowance on 18 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
The indicated allowability of claims 1-12 is withdrawn in view of the newly discovered reference US 6,060,127.  Prosecution on the merits of this application is reopened on claims 1-12.  Rejections based on the newly cited reference follow.
Applicant is advised that the Notice of Allowance mailed 18 May 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites, in part: "the number of the particles having an equivalent circle diameter of 1 µm or more is 1000 or less per 1 mm3 in the sample."  Thus, the scope of this condition (3) includes embodiments where there are less than 50 particles having an equivalent circle diameter of 1 µm or more per 1 mm3 in the sample.  This limitation is in conflict with condition (1) in parent claim 1 where the number of the particles having an equivalent circle diameter of 1 µm or more is 50 or more and 3000 or less per 1 mm3 in the sample.  The Examiner suggests adding the lower bound of "50 or more" to condition (3) to overcome this rejection.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0047839 in view of US 6,060,172.
Regarding claims 1 and 6-10,
	US '839 discloses a method for manufacturing a metal plate used in the manufacture of a shadow mask [0011], comprising a step of rolling a base metal having an iron alloy containing 34-38 mass% Ni to produce a metal plate [0025] (i.e., a metal plate that has a first surface and a second surface positioned on the opposite side of the first surface).
	US '839 is silent as to the particle size distribution within its final plate.
	US '172 teaches this it is advantageous for an Fe-based metal strip to have a certain size and density of non-metallic inclusions in strips to improve the mechanical properties thereof (col. 5, lines 43-58) wherein nonmetallic inclusions contained in said metal strip have a maximum particle size (i.e., circle equivalent diameter) up to 50% of the strip thickness, and the densities of the nonmetallic inclusions are up to 3x103 nonmetallic inclusions/mm3 for nonmetallic inclusions having a particle size (i.e., circle equivalent diameter) of at least 3 µm to up to 10 µm, and up to 5x105 nonmetallic inclusions/mm3 for nonmetallic inclusions having a particle size of at least 0.3 µm to less than 3 µm (col. 3, lines 17-27).  These particle density ranges substantially overlap with conditions (1) and (2); see the comparative table below (all values number per mm3).
Particle size
Cond 1
Cond 2
Cond 3
Cond 4
Cond 5
Cond 6
US'172
Select-ion
0.3µm to <1µm
No limit
No limit
No limit
No limit
No limit
No limit
<500,000
1000
1µm to <3µm
50-3000

≤1000




100
3µm to <5µm

≤50

≤20


<3,000
10
5-10µm




≤20
≤2

1
>10µm






Not present
None

Thus, one of ordinary skill in the art may select a particle size and density distribution from US '172 that meets conditions (1) and (2) as claimed.  
While the measuring method of US '172 is silent as to whether the samples possess both the first and second surface of the strip, US '172 does teach that these inclusions are what are responsible for the beginning of a fracture (col. 5 line 60 – col. 6 line 15).  Therefore, one of ordinary skill in the art would be motivated to include both the surfaces of the strip when sampling the particle size distribution so as not to miss any inclusions that could be responsible for fractures.
	As shown above, a particle size distribution may be selected to have 100 particles of 1 µm to <3 µm and 10 particles of 3 µm or larger.  Thus, the total quantity is 110 particles and the first quantity is 100 particles, thereby yielding a ratio of 90.91%.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to manufacture the strips of US '839 to have the particle densities of US '172 in order to improve the mechanical properties thereof.
Regarding claims 2, 4, and 5,
	US '839 teaches that etching an Fe-Ni alloy blank to form apertures (i.e., holes) is done to make a shadow (i.e., deposition) mask [0001].  The etching takes place using a surface treatment liquid after the cold rolling [0025].  Because the etching goes through the entire thickness of the rolled strip and the thickness thereof is above 50 µm, a thickness of the removed surface part is this more than 5 µm.
Regarding claim 11,
	The metal strip of US '839 has a thickness of 0.05-0.3 mm (50-300 µm) [0025].  This range overlaps with the claimed range of 50 µm or less at 50 µm.
Regarding claim 12,
	The metal strip of US '839 has a thickness of 0.05-0.3 mm (50-300 µm) [0025].  US '172 teaches that similar Fe-base strips (col. 14, lines 10-19) may be manufactured to a thickness of 20-70 µm (abstract).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make a thinner strip of US '839 to below 50 µm, such as 20-30 µm; this is a simple substitution of the final thickness of the Fe-based strip of US '839 for the final thickness of the Fe-based strip of US '172 to yield the predictable result of forming a strip of a smaller thickness (see MPEP 2143(I)(B)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0047839 in view of US 6,060,172 as applied to claim 1 above, and further in view of US 2004/0241035.
US '839 and US '172 are silent as to the steps that occur before hot rolling, thus prompting one of ordinary skill in the art to seek out a method to form the slab to be hot rolled.
US '035 discloses for a similar alloy used for shadow masks [0002] that prior to hot rolling to about 3 mm the compositions are melted into ingots, forged into slabs about 100 mm thick, and scalped [0038].  This scalping and hot rolling reduces the thickness from 100 mm to about 3 mm, thus removing a surface part of more than 10 mm.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add the melting, forging, scalping, and hot rolling steps from US '035 to the process of the obvious combination of US '839 and US '172, thereby adding a surface treatment step (scalping and hot rolling) that removes a surface part of the base metal (ingot) where the thickness of the removed part is greater than 10 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/BRIAN D WALCK/Primary Examiner, Art Unit 1738